                                                                      cllnK's OFFI/EU.S.DIBX Cœ R'
                                                                                                 r
                                                                             AT ROAMOKE,VA
                                                                                     FILED

                                                                             MA2 96 2220
                                                                           JULI
                                                                              A C. DLL
                                                                                     -
                                                                                     'Y,CL-L
                                                                                           QRI
                                                                                             I
                   IN TH E U N ITED STATES D ISTRICT CO U RT BY:
                                                                              D              E:.ï
                FOR THE W ESTERN DIiTRICT OF W RGIN IA
                                ROAN O K E D IVISIO N

FE LIX R O CH E,
      Petitioner,                                CivilAction N o.7:18-cv-00325

                                                 M EM O R AN D U M O PIN IO N

W ARD EN BRECKO N ,                              By:M ichaelF.U rbansld
     Respondent.                                 ChiefUnited StatesDistrictJudge
      Felix Roche,a fedezalinm ate proceecling zo se,flled tllispetition forwritofhabeas

comuspursuantto28U.S.C.j2241,alleging thatlliscontinued detentionisunconstimtional.
Thism atteris before the courton respondent'sm otion to disrniss or,in the alternative,for

slpmmaryjudgment.Afterreviewingtherecord,thecourtconcludesthgtrespondent'smotion
m ustbe gzanted.

                                            1.

      Rocheisin thecustody oftheW arden ofUnitedStatesPenitentiary(''USP'')Lee.He
isservitlg three concutrentterm soflifein prison fotracketeezing and drug crim es.

      Rocheappealed hisconvicdonsand sentences. O n Aplil9,1998,the Cout'tofA ppeals

fortheThizdCirctzitaffsrmedaffirmedthejudgment.
      Rochethereafterfiled threemotionsto vacatesentencepursuantto 28U.S.C.j2255
in the sentencing court,in 1999,2001,and 2011. The district court denied the Stst on
                                                          ,




D ecem ber 7,1999. Roche appealed,and the Thitd Citcuitaffltvned the denial. The second

wasdisnnissed on April23,2002,presldmably asasecond orsuccessive j2255 motion. The
Third Circuit subsequently denied Roche'sapplication to file a second or successive m otion
tovacatepursuantto j2255.OnNovember16,2012,thedistrictcouttdeniedRoche'sthitd
m otion to vacate. Rochehasalso filed am otion to cozrectillegalsentencesin theD istrictof

Newlersey,wlnich remainspending.
       ln addition to laisfllingsin the DistrictofNew Jersey and theThird Circuit,Roche
flledapreviouspetition forhabeascorpuspursuantto28U.S.C.j2241in thiscourtin 2005.
The courtfound thatRochehad notdemonsttated entitlementto reliefundezj 2241 and,
therefore,consttnledand disrnissedthepetition withoutpzejudiceasasecond orsuccessive
motion tovacateunderj 2255. TheFoutth Circtzitafftmed thedisnlissalon February 22,
2006,and subsequently denied Roche'spetition forrehearing ç-q banc.l
                                                                .




       Rocheflled the currentpetition onJuly 10,2018. Respondentthereaftersoughtand
received a stay from tlaiqcourtpending the Suptem e Couzt'sdecision asto whethetto grant
                                             ,              .




thepetition forcertiorariinUnited Statesv.W heeler,886F.3d415(4thCit.2018).W lûlethe
stay w aspending,Roche hled a m otion to am end theodginalpetition.The courtdenied the

motion withoutprejuclicetobeingzefûled aftezwasstaywaslifted.Afterthestaywaslifted,
Roche again ftled am otion to am end thepetition,which the courtgranted. RespondentSled

amotion toclisnaissor,in thealteznative,fozsummaryjudgment.Rochethenfiledaresponse
in opposition to themotion todisrrliss.Rochehasalso ftled amotion forsummaryjudgment.




       1 ItappearsthatRocheattemptedtoftleapetitionunderj2241in theDisttictofNewlersey,along
with llisbrother,a co-defendant,ih 2010. Rochewasterminated ftom the caseimm ediately. A ttheHme he
wasincarcerated atUSP Lee.


                                                 2
       Rocheraisesthree clnim sin theinstantpetition,asam ended.z First,hearguesthatthe

ttialcourtlackedjurisdictionoverthe''racketeeringmurder''chargebecausemutdetisastate
ctim e.Secon'd, Roche aversthathewasnevetfederally indicted,orconvicted,forany federal

or state m tuderoffense,butisbeing detained forthe conductofm urderbased on the m ost

analogousfedetalstatute.Third,Rochechallengestheermneousjuryinstruction on aiding
and abetting which resulted in an I
                                  *11egaldetention,convicdon,and sentence.

                                               II.

       Typically, a petitioner challengm
                                       ' g the validity of lais conviction or sentence m ust

proceedunder28U.S.C.j2255inthedisttictwherehewasconvicted.However,theffsavings
clause''ip j 2255 allows a prisoney to challenge thevalidity ofhis conviction ànd/or lais
sentenceby flling aj2241petition forwritofhabeascomus,ifhedemonsttatesthatj2255
isfTinadequateorineffecdve to testthe legality ofhisdetention.'' 28U.S.C.j 2255/)(''An
applicadon forawritofhabeascorpusin behalfofa prisonerwho isauthorized to apply for

reliefbym oéon pkusuantto tllissection,shallnotbeentertoined ifitappearsthattheapplicant

hasfailed to apply forzelief,by m otion,to thecotzrtw lzich sentenced him ,orthatsuch cotut

has denied him relief,unless it aiso appears that the rem edy by m otion is inadequate or

ineffectiveto testthelegality ofhisdetention.'').''m hetemedy afforded by j 2255 isnot
rendered inadequate or ineffective m erely because an inclividualhas been unable to obtain




      2 Roche's''am ended compbint''consistsoffurtherargam entitlsupportoftheorigm   ' alpedtion,but
doesnotencom passthatentiredocum ent.A ccordingly,the courtrefersto the two filingsseparately.
reliefunderthatprovision,orbecauseanindividualisprocedurallybatred from fllingaj2255
motion.''InzeVial,115F.3d1192,1194n.5(4thCit.1997).3
       ln W heeler,the Fourth Citcuit explained thatwheze a petitioner is challenging the

legalityoflzissentence (asopposed to lzisconviction),j2255willbe deemed TTinadequateor
ineffective''onlywhen allofthefollowing fourconditionsaresatisfied:(1)atthetimeof
sentencing,settled 1aw of tlés citcuitor the Suprem e Cotzrt established the legality of the

sentence; (2) subsequentto the prisoner's direct appealand flrst j 2255 motion,the
aforem entioned settled substantive 1aw changed and was deem ed to apply retroactively on

collateralreview;(3)thephsonerisunabletonbeetthegatekeepingprovisionsofj2255$)(2)4
forsecond orsuccessive motions;and (4)dueto tlzisretroactive change,the sentence now
presentsan error sufficiently grave to be deem ed afundam entaldefect. W heeler,886 F.3d at

4299seealso Lesterv.Flourno ,909 F.3d 708,712 (4th Cir.2018)(applyingW heelerliwln re
Jones,226 F.3d 328, 333-34 (4th Cir.2000) (zeaching same conclusion with respect to
challengesto convictionsand setting forth similarfactors).TheW hçelercourtalso affum ed


       3 Thecourthaselï
                      'mï
                        'natedinternalquotation marks,alterations,footnotes,and/orcitationshereand
throughoutthism em orandum opinion,unlessotherwisenoted.

       4Secdon2255$)providesthat:
       A second orsuccessivemodon m ustbecertified asprovided in section 2244 by apanelofthe
       appropriatecourtofappealsto contnin-

       (1)newlydiscoveredevidencethat,ifprovenandvieweditzlightoftheevidenceasawhole,
       would besufficientto establish byclearand convincing evidencethatnoreasonable factinder
       would havefound them ovantgtul   'ty oftheoffense;or                     '

       (2)anew ruleofconstitudonallaw,maderetroacdveto caseson collateralreview bythe
       Suprem eCourt,thatwaspreviously unavailable.

28U.S.C.j2255(1$(2).

                                                 4
thattherequirementsofthesavingsclausearejurisdictional.886F.3dat423.Thus,aj2241
petitionerrelying on the savingsclause to challenge his sentence m ustm eettheW heelertest

forthedistrictcourttohavesubjectmattezjurisdicdontoevaluatethemelitsofthepetidoner's
clnims. J-dsat426-29. Although thecouttmustapply theprocedutalstandard!in W heeler,

''gjnevûluatingthesubstantivelaw in aj2255/)savingsclauseanalysis,thecotzrtmustlook
to the substantive law ofthe cizcuitwhere a defendantwasconvicted.'' Ledezm a-Rodri ez

v.Brecken,No.7:18-cw=00268-JLK,2019 WL 4644556,at*2 LW .D.Va.Sept.24,2019)
(quotingHalm v.Mosele ,931F.3d295,300-01(4thCir.2019)).
       RochecannotmeetW heelet'srequitementsforuseofj22551ssavingsclause.
       Roche ftrstchallengesllisdetention forthem urderofa policeinfozm antnam ed Eric

Colem an,a state 1aw crim e overwhich he arguei thefederalcourtl
                 .                                 ,           acked jutisdiction. Pet.at
14-159Am .Pet.at2,8-10.5 H eraisesa num bet ofatgum entsin supportoftlaisclnim ,allof

wllich are problem atic.6

       Section 28U.S.C.j2255 2255plainlystates:
       A prisonerin custody undersentence ofacourtestablished byA ctofCongress
       clnim ing therightto beteleased upon theground thatthesentencew asim posed
       in violation ofthe Constitution orlaw softhe United States,or thatthe coutt
       waswithoutjurisdiction to impose such sentence,ozthatthesentencewasin
       excessofthemaximum authodzedbylaw,oris'otherwisesubjecttocollateral
       attack,m ay m ove the courtwhich im posed the sentence to vacate,setasideor
       correctthe sentence.'                                         '



       5Pagecitationsrefertothepagm
                                  'ationgeneratedbythecourt'
                                                           selectrorticfilingsystem (''ECF'').
       6 Rocheassertsthatthegovemmentmischaracterized ltisjurisdicdonalchallenge. Resp.at1. He
statesthathedid notarguethatfederal1aw cannotincom oratea statelaw.1d.Rather,he continues,thecourt
lacked jurisdicdon overthe statemurderbecause''certnin procedureswasgsicjnotproperly taken to retnin
federaijurisdicdon fortheNew Jerseystatemurder.' ld.(underlining omitted). Eitherway,itisclearthat
Rocheismalngajutisdictionalargument.
28 U.S.C.j2255(a). Thus,thestattzteplainly contemplatesthatchallengesto the court's
jpztisdiction should beraised pkusuantto j2255in thesentencing court. SeeLd=;see also
w illiamsv.Utaited States,283 F.2d 59,60 (10thCir.1960)(''Lack ofjtuisdiction isaspeciûc
ground for relief undet j 2255 and may be adequately and effectively tested by that
ptocedtue.'').Thecouttteitetatesthatlack ofsuccessunderj2255,orprocedmallyinability
toutilizethatprovision,doesnotrenderj2255''inadequateorineffective.''Vial,115F.3d at
1194 n.5

      M oreover,Roche'scontentionsare are clearly constittztionalargum ents. Forexam ple,

he states;''Article1,Sec.8,C1.17,clearly statesthe enum erationsofoffensesdelegated to the

governmentbeforetheycan takeseatand regulate.W ithin thisclausethere'sno ctimes (sicj
ofm tztder. . . .'
           .     'Pet.at14.Further,''j1962createsan impetmissibleinterferencewith state
sovereignty,as murdez within the Jtuisdiction belonging to the States,is not one ofthe
enlèmerategd)governmentpowersto regulateunder18U.S.C.j1962 orArticle1,Sec.8,Cl.3
and C1.17..'1d.at15;seealsoResp.at2 (''Itgoeswithoutsaying thatpreventingand dealing
withctimeismuchmorethebusinessoftheStatethanitisofthefederalGovernment.').ln
thepetition,asam ended,Rocheassertsthatthathe''isnow serving aLife Sentence dueto the

conductofthem urder.ltisthislifesentencethatisin question,and thewatden who'sillegally

cart ng outtllispunishmentwhich iscruelandunusualpunishment,thatsgsicjviolatingMr.
Felix Roche ConstittztionalRight.'' Am .Pet.at2.

      Constituéonalargum ents have no place witllin W heeler's fram ework. See W heeler,

886 F.3d at429 (describing flrstand second req'zirementsas:''(1)atthetimeofsentencing,
settled 1aw ofthiscircuitorthe Supreme Courtestablished thelegality ofthe sentence;(2)

                                            6
subsequenttotheprisoner'sdirectappealand frstj2255motion,theaforementioned settled
substantive1aw changed andwasdeemed toapplyzetroactivelyon conateralreview ...'');see
alsoJones,226F.3dat333-34('.(1)attheHmeofconviction,settled1aw ofttliscircuitofthe
SupremeCourtestablished thelegalityoftheconviction;(2)subsequenttotheprisoner'sdirect
appealand flzstj2255motion,thesubstantivelaw changedsuch thattheconductofwlnich
thepzisonetwasconvictedisdeemed notto bectiminal;and (3)theprisonercannotsatisfy
thegatekeeping provisionsofj2255becausethenew rtzleisnotoneofconstitutionallaw.'').
W heelerandJonesb0th involved statutory,notconstimtional,decisions. SeeW heeler, 886
F.3d at430 (noting thatpetitionerwas''unableto satisfytherequitementsofj2255$)(2)
becauseSimmonsFlwasastamtorydecision ...'');idaat426-27 (''unableto ftleasecondor
spccessivej2255motionbecauseBaile (8Jwasastatutory(notaconstitutional)decision,lones
attempted toflleajt2241clnim fotreliefbyusingthesavingsclauseportal.''(citinglones,226
F.3d at329-30)9see also Lester,909 F.3d at712 (noting thatpetitionet could notmeetj
2255$)'sgatekeeping provisions because the case on which his clnim wasbased wasa
''decision ofstatutory intemretation,notconstimtionallaw''). Here,by contrast,Roche is
raising constitaztional, not statutory, questions. Therefoze, he cannot m eet W heeler's

requirem entsforuseofthesavingsclauseand j2241.SeeCookv.W arden USP LeeCoun ,
No.7:18-cv-00311-GEC,2019W L 6221300,at*3 (W.D.Va.Nov.212019)(noting thatall
foutW heelerrequirementsmustbesatisfied,andpetitionerfailed to satisfyoneofthefour);




      7 UrlitedStatesv.Simmons,649F.3d237(4thCir.2011).
      8 Baile v.UnitedStates,516U.S.137 (1995).
seealsoResp.at3(''lkocheagreegs)thathehasnotdemonsttatedachangeoflaw inground
On e. .


      Roche next argues that he is being detained for conduct for wlzich he was neithez

indictednorfoundguiltybythejury,specificallythemlzrderofEricColemanintheStateof
New Jersey. Pet.at 16. He alleges that the sentence imposed under the United States
Sentencing Guidelines (''USSG'')isunconstitutional,zelyingonApprendiv.Newlersey,530
U.S.466(2000),Allenev.United States,570U.S.99(2013),and United Statesv.Booker,
543U.S.220 (2005).Id.at16-17;Am.Pet.at2-4.Rocheavezsthathealso challengesthe
enhancementsto hissentencebased on his21U.S.C.jj841and 846 narcoticsoffenses..
                                                                             L1.
                                                                               L
at18-19. According to Roche,the drug amountwasnotsubmitted to thejtzry and found
beyond areasonabledoubt.JA at19;see enerall Am.Pet.

      Agnitn,Roche'sargumentsateproblematic.First,hehaspreviouslyjresentedatleast
partofhissecond clnim to thiscourtin his2005 j2241petition. SeeRochev.Bledsoe,No.
7:05-cv-00501-JCT,slipop.at2(W.D.Va.Sept.13,2005)(Memorandum Opiniondisnlissing
j2241petitionwithoutprejudice)(rejectingatplmentthatRoche'sconcurrentlifesentences
wereunconstimtionalbecausethejurydid notfind allzelevantsentencingfacts,asrequiredby
recentSupremeCourtprecedent(citingBooker,543U.S.220;Blakel v.W ashin ton,542U.S.
296 (20041 .Thecourtfound that:
          Thetypesofclnim sRochenow raisescould have been raised and addressed in
          hispzeviously fûed j 2255 motion to test the legality ofllis conhnement.
          M oreover,Roche doesnotpointto any recentchange ofsubstantive law,and
          the court is unaware of apy such precedent,m aldng itillegalto engage in a
          racketeeringconspiracyto ttafftcin hezoing.



                                              8
J-1
  .
  L ;seealsoHillv.W ardenofLeeCounty,U.S.P.,N o.7:18-cv-00166-E1<D,2020W L 908125,

at*1,6(W.D.Va.Feb.25,2020)(disnlissing habeaspetition underj2241forlackofsubject
matterjurisdictioninpartbecausepetitionerhadraisedsameargumentsinpreviouspetitions);
ç.
 i Queen v.O'Btien,No.7:09-cv-O0173-JL1Q 2009W L 4110302,at*3 (W.D.Va.Nov.25,
2009)(dismissinghabeqspetitionasabuseofthewritbecausepetitioner's''clnimsalreadyhave
been adjudicated in petitionez'spriorpetitionsorbecausetheclnimsare based on afactual
predicateknown to petitioneratthetimehefiled previouspetitions.'').
      M oteover,the caseson which Rocherelies,A     rendi,Alle ne,and Booker,Pet.at17,

havenotbeen heldtoberetroactively applicableto caseson collateralreview ,seeUnited States

v.Cornette,932F.3d204,210 (4thCir.2019)(notingthat''the'SupremeCotutnevermadethe
proceduralrulesinAlle neandBookerretmactive');UnitedStatesv.Sanders,247F.3d 139,
146 (4thCit.2001)(agreeingwith othercouttsthat''A rendidoesnotapplyretroactivelyto
caseson collateralreview');H lesv.Breckon,No.7:18-cv-00183-N1<M,2018R 3765375,
at*4 W .D.Va.Aug.8,2018)(''Alle neand A rendiatenotretroactively applicable on
collateralreviem ').Therefore,RochecannotmeetWheeler'ssecondreqllitement. See886
F.3d at429;seealsoRobinsonv.W ardenofLeeCountyU.S.P.,No.7:19-cv-00205-JPJ,2019
W L 2067220,at*2(W.D.Va.May10,2019)(''llpbinsonfailstoshow thathissentencenow
constitutesan errorsufficientlygraveto bedeem ed afundam entaldefectin lightofparticular,

post-j 2255 changes in substantive law that have been found to apply retroactively in a
collateralpzoceedinp''(quotingW heelet,886F.3d at429)).
      In addition,Rocheis,again,m aking constim tionalargum ents. SeePet.at16(atgai
                                                                                  ng
that his ''sentence that was authorized by the U SSG .         has now been rendered
unconstâtutâonal''l;i
                    =d (stating that the murder offense unconstitutionally increased bis
sentence,violating llisrightsundertheFifth and 51th Amenclments); Ld..sat17 (stating that
he was denied ltisrightto have lliscase presented to,and be indicted by,agrand jury,in
violation ofthe Fifth Amendment);Am.Pet.at2,10 (clliming violations ofthe Eighth
Amendment'sban on crueland unusualpunishment);i.
                                               daat3 (referencing ''separation of
powers'');ida at 3, 6 (clniming violation of the Due Process Clause);ida at 6 (raising
consdmtionalavoidancedoctrine and suspension clause;id.aat6,9 (clniming violation ofllis
Fifth and Sixth Amendmentrights).Asdiscussed above,seediscussion Part11av.
                                                                         p..
                                                                           cqat6-7,
W heelerisnotthepropetvellicle fötconstitutionalchallenges,see 886 F.3d at829.

       Lastly,Rochecontendsthatthejurywaserroneouslyinstructedonaidingand abetting.
Pet.at20. H e aversthatheis''actually itm ocent''ofthe aiding and abetting chatge based on

theSupreme Court'sdecision in Rosemond k.United States. 572 U.S.65 (2014). Ldx The
governmentrespondsthatthe juryinstruction wasnotdefective underRosemond because
''Rosem ond is itrelevantto the racketeezing and cltnlg conspiracy convictions atissue here.''

M em .in SupportofM ot.to D isnnissat9. Rochedisagrees. Resp.at15.

       In Rosem ond,the Suptem e Couttstated that:

       A federalcriminalstatute,j 924(c)ofTitle18,prohibitsusing orcarrying a
       flrent.m dudng and in relation to any crim e ofviolenceozdtnlg ttafficking crim e.
       In thià case,Fe considerwhatthe G overnm entm ustshow when itaccuses a
       defendantof aiding or abetting thatoffense. W e hold that the G overnm ent
       m akes its case by proving that the defendant actively pardcipated in the
       underlying drug ttaffcking oz violent crim e with advance knowledge that a
       confederatew otzld use orcarry a gun during the crim e's com m ission. W e also
       conclude thatthe jury instnwtionsgiven below were erroneousbecausethey
       failed to zequire thatthe defendant knew in advance that one ofhis cohorts
       would be arm ed.
572U.S.at67.9Rochearguesthatthejutyinstructionsinlziscaseallowedlnim tobeconvicted
of aiding and abetting without proving beyond a reasonable doubt that he had advance

knowledge ofthe crim inalactivity being com m itted. Pet.at20-21.

       ln term sofW heelez,Roche arguesthat:

       Atthe time,petitionerts) gsic) conviction was afflrmed and the 3rdcircuit
       settlegdj 1aw foreclosed this challenge itl United States v. Pun 'tore, that
       prevented thechallengeto to thelegalityto thelegalityofpetitioner'sconviction
       and sentence. After petitioner's direct appealand flrst j2255 motion,the
       Suprem e courtdecided Rosem ond v.United Statesthatw asunavailable atthe
       tim e,m aking asubstantivechangein 1aw thatm adeconductofwhich petitioner
       was convicted and sentence notcrim inal. Lastly,petitioner cannot satisfy the
       gate-keepingprovision ofj2255 becauseRosemond isa substantive statutory
       intem retation offederallaw....

Pet.at20. The governm entdoesnotappearto clispute Roche'sargum entthatatthe tim e of

llis sentencing,directappeal,and flrst j 2255 motion settled 1aw rendered his aiding and
abetting conviction- and thejuryinstrtzctionsrelating thereto- legal.SeePet.at20 (citing
Pun 'tore,910F.2d1084,1132-33(3rdCit.1990))9Mem.inSupportofMot.toDismissat5-
69see also > eeler,886 F.3d at429. Therefore,W heeler'si-
           -                                            lrstreqllitem entissatisfied. See

886 F.3d at429.

       Roche,however,cannotsatisfyW heeler'ssecond requitem ent.O therthan Rosem ond,

Roche provides no evidence- and the court is aware of none- that, subsequent to his

sentencing,appeal,and flrstm otion tovacate,thelaw changedto rendertheconductofwllich

Rochewasconvicted,racketeering conspiracy,racketeering,and conspiracy to distribute and




       9 ''
          Thefederalaidingand abetting stat
                                          m e,18 U.S.C.j2,statesthataperson who furthers- more
specifically,who aids,abets,counsels,comm ands,inducesorprocures.
                                                                --.
                                                                  the comm ission ofa federaloffense
ispunishableasaprincipal.''Rosemond,572U.S.at70(quoti
                                                    ng 18U.S.C.j2).
possess with intent to disttibute,a controlled substance,illegal. See Pet.at 20; see also

Nvheeler,886 F.3d at429.

       Roche's teliance on Rosem ond is misplaced. Conttary to Roche's assettion, the

Suprem e Cotzrt in Rosem ond did not lim it the aiding and abetting statute in general by

reqlliring thegovernm entto prove advanceknowledge ofthe crim e wlnich wasto takeplace.
liet. at21;seealso Resp.at15.Rather,theSuprem eCourtintem reted the aiding and abetting

statuteinthecontextofaprosecution foraj924/)offense.Rosemond,572U.S.at71(''The
questions that the parties dispute, and we here address, concetn how those two

requirements- affirmativeactandintent- applyin apzosecution foraiding and abetting aj
924/)offense.Thesequestionsazisefrom thecompoundnatlzreoftha'
                                                            tprovision.'').Roche
was neither charged with nor convicted ofviolating j 924(c). Therefote,Rosemond is
inapplicable to Roche'saiding and abetting colw iction,and W heelerdoesnotpermitlnim to

challengethatconviction bywayofthesavingsclauseand j2241.10
       Accordingly,the courtconcludesthatsubjectmatterjtuisdiction overthepetition is
lacking,seeW heeler,886 F.3d at423,and thepetition m ustbe disnnissed plzrsuantto Fed.R.

Civ.P.129$(1).
                                               111.

       In addidon to llisj2241petition,Rochehasfiled amotion fozsummaryjudgment.
However,becausethecourtlacksjurisdiction oyerthepetition,itm aynotaddtessthemotion



        10 Based on itsholclitngthatRosemonddidnotchangethesubstandve1aw regardingaiding andabetdng
in general,itneed notaddresswhetherRosem ond should be applied retroactively. See M em.in Supportof
Mot.toDismissat6-7(nodngcirclzitsplitonquesdonofretroactivityandcidngcases).

                                                12
forslammaryjudgment.SeeSv ndlev.Hud ins,No.5:19-cv-300-JPB,2020WL 469660,at
*3 (N.D.W .Va.Jan.29,2020)(''W here,asheze,a federalprisonerbringsa j2241petition
thatdoes notfallwithin the scope ofthe savings clause,the distdctcourtm ust disnaissthe

unauthorizedhabeasmotion forlackofjuriscliction.''(citinglticev.Rivera,617F.3d 802,8O7
(4tbCit.2010)(percuriamll).Therefore,thecourtmustdenythémotion.
                                         IV .
                                                                                    '
                                                                 .
      Based on the foregoing,the courtconcludesthatitlacks sublectmatterjurisdiction
overRoche's petition and am ended petition. A ccordingly,the cotutwillgrantrespondent's

m otion to clism iss or,in the alternative,mot
                                             ion forsummary judgment and disrnissthe
petition,aqamended,withoutprejudice.An appropriateorderwillissuetllisday.Themotion
forsummaryjudgmentwl
                   'llbedenied.
                           EN TER: This5th day ofM arch,2020.

                                   /+/          4    J .             & ,-:M '
                                          '
                                          chaelF.U rbansld
                                        CbiefUnitedStatesDistdctludge
